Per Curiam.

The butter was delivered, in the first instance, to the defendant, the winner, and the payment Was, to depend on the event of the election of governor. The plaintiff lost the bet, and, by the terms of sale, he was not, in that event, to be paid any thing for the butter. This case does not appear to come within that bf Bunn v. Riker.* The plaintiff h'>s now no right of action; for potior esi conditio elefendenns» The courts will net help *148the plaintiff to obtain relief from a bet, when the money or property has been fairly paid ór delivered. (1 East, 98. g Term Rep. 75. 2 Comyn on Contracts, 120.)
The judgment must be affirmed.

 4 Johns. Rep. 426.